Case 1:19-cv-00746-DDD-KMT Document 73 Filed 08/26/19 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No. 19–cv–00746–KMT

  JANE DOE,

         Plaintiff,

  v.

  PRIMERO REORGANIZED SCHOOL DISTRICT RE-2,
  BOARD OF EDUCATION OF THE PRIMERO SCHOOL DISTRICT,
  WILLIAM NACCARATO, individually and his official capacity as agent of the Primero
  Reorganized School District RE-2,
  TRISH SANCHEZ, individually and in her official capacity as agent of the Primero
  Reorganized
  School District RE-2,
  D.L., a minor,
  Z.L., a minor, and
  DEBRA VELASQUEZ,

         Defendants.


                                NOTICE OF APPOINTMENT


         As directed by the Order of Appointment of Counsel for Defendant Debra

  Velasquez entered by U.S. Magistrate Judge Kathleen M. Tafoya on April 29, 2019 and

  in accordance with D.C.COLO.LAttyR 15(f) of the U.S. District Court's Local Rules of

  Practice, the undersigned designated clerk has selected counsel from the list of

  members of the Civil Pro Bono Panel.

         THE CLERK hereby notifies the court and the parties that attorney Janice C. Orr

  of the Law Office of Janice C. Orr, P.C. has been selected. Selected counsel has

  preliminarily reviewed this case to determine if a conflict exists or other impediment to

  accepting this case; as it appears there is no such conflict at this time, she has informed
                                               1
Case 1:19-cv-00746-DDD-KMT Document 73 Filed 08/26/19 USDC Colorado Page 2 of 2




  the court of her availability. Under D.C.COLO.LAttyR 15(g) and with the permission of

  the court, appointed counsel has thirty days to either enter an appearance in the case or

  file a Notice Declining Appointment. The Clerk cautions Defendant Velasquez that in

  the interim, she is responsible for all other scheduled matters by court order or

  operation of the federal courts’ rules of procedure, including appearances at hearings or

  depositions, and submitting responses to motions, discovery requests, etc.

         ACCORDINGLY, the Clerk hereby enters this Notice of Appointment in this case,

  and will also send a copy of this Notice, the Appointment Order, and a copy of local rule

  D.C.COLO.LAttyR 15, Civil Pro Bono Representation to the pro se litigant. A copy of

  this Notice will also be sent to appointed counsel by the undersigned designated clerk.




         Dated at Denver, Colorado this    26th    day of August 2019.



                                            FOR THE COURT:

                                            JEFFREY P. COLWELL, CLERK

                                            By: s/ Edward Butler
                                            Edward Butler, Legal Officer




                                               2
